Citation Nr: 1746501	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-11 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether the termination of the appellant's death pension benefits on the basis of countable income was proper is addressed in a separate concurrently-issued decision).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Churchwell, 


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1975.  He died in December 1983 and the appellant is his surviving spouse.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2015, the Board issued a decision reopening and remanding the Veteran's claim for additional development.  Thereafter, the Board remanded the claim again in July 2016.  The claim has now been returned to the Board for further appellate review.

As indicated on the cover page, the issue of whether the termination of the appellant's death pension benefits on the basis of countable income was proper is addressed in a separate concurrently-issued decision pursuant to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, Paragraph 14(c)(10)(a)(4) (where there are issues dependent on completely different law and facts, which include corpus and income, separate decisions are required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of this claim.  Specifically, a review of the appellant's claims file, processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) systems, reflect missing documents.  The first case file document is dated April 2007, located in VVA.  As such, documents including the initial claim, prior denials of the claim, service treatment records, treatment records and the Veteran's December 1983 death certificate are unavailable for review.  The Board cannot make a determination regarding the appellant's claim without these documents being associated with the claims file.  Therefore, on remand, efforts are needed to locate and associate the missing documents with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any and all documents that are missing from the claims file.  If the documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the appellant must be properly notified.

2.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




